

EXHIBIT 10.20


DRIVE SHACK INC.
2018 OMNIBUS INCENTIVE PLAN

EXECUTIVE NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
This Non-Qualified Stock Option Award Agreement (this “Award Agreement”), dated
as of November 12, 2018 (the “Date of Grant”), is made by and between Drive
Shack Inc., a Maryland corporation (the “Company”), and David M. Hammarley (the
“Executive”). Any capitalized term that is used but not defined in this Award
Agreement shall have the meaning ascribed to such term in the Drive Shack Inc.
2018 Omnibus Incentive Plan (as may be amended from time to time, the “Plan”).
1.    Grant of Stock Option. The Company hereby grants to the Executive an
option to purchase 75,000 shares of Common Stock at an Exercise Price of $5.44
per share (the “Option”), subject to all of the terms and conditions of this
Award Agreement and the Plan.
2.    Vesting.
(a)    The shares of Common Stock subject to the Option shall vest on the third
anniversary of the Date of Grant (the “Vesting Date”); provided that the
Executive remains in continuous employment with the Company or an Affiliate
thereof through, and has not given or received a notice of termination of such
employment as of, the Vesting Date.
(b)    Except as set forth in Section 2(c) below, if the Executive’s employment
is terminated for any reason prior to the Vesting Date, (i) this Award Agreement
shall terminate and all rights of the Executive with respect to Options that
have not vested shall immediately terminate, (ii) any such unvested Options
shall be forfeited without payment of any consideration, and (iii) neither the
Executive nor any of the Executive’s successors, heirs, assigns, or personal
representatives shall thereafter have any further rights or interests in such
unvested Options.


(c)    If the Executive’s employment is terminated on or after the second
anniversary of the Date of Grant and prior to the Vesting Date by the Company
without Cause or because of the Executive’s death or Disability (each, a
“Qualifying Termination”), the Option shall immediately vest.
3.    Timing of Exercise. Following the vesting of the Option as set forth in
Section 2 hereof, the Executive may exercise all or any portion of such Option
at any time prior to the earliest to occur of:
(a)    The 10th anniversary of the Date of Grant;
(b)    The 1st anniversary of the date of a Qualifying Termination;
(c)    90 days following the Executive’s termination of employment with the
Company and its Affiliates as a result of a voluntary termination by Executive;
and


1



--------------------------------------------------------------------------------





(d)    The close of business on the last business day immediately prior to the
date of the Executive’s (A) termination of employment by the Company for Cause
or (B) breach of any restrictive covenants set forth in any agreement or other
arrangement between the Executive and the Company or any of its Affiliates.
4.    Method of Exercise. The Executive may exercise all or any portion of the
Option by giving written notice of exercise to the Company specifying the number
of shares of Common Stock to be purchased, accompanied by payment in full of the
aggregate exercise price of the shares of Common Stock so purchased in cash or
its equivalent. As determined by the Administrator in its sole discretion,
payment of the aggregate exercise price of such shares of Common Stock may also
be made (i) by means of consideration received under any cashless exercise
procedure approved by the Administrator (including the withholding of shares of
Common Stock otherwise issuable upon exercise), (ii) in the form of unrestricted
shares of Common Stock already owned by the Executive which have a Fair Market
Value on the date of surrender equal to the aggregate exercise price of the
shares of Common Stock with respect to which the Option is being exercised,
(iii) any other form of consideration approved by the Administrator and (iv) any
combination of the foregoing.
5.    Rights as Stockholder. The Executive shall have no rights of a stockholder
with respect to the shares of Common Stock subject to the Option (including the
right to vote and the right to receive distributions or dividends) unless and
until shares of Common Stock are issued in respect thereof in accordance with
Section 5 hereof.
6.    Award Agreement Subject to Plan. This Award Agreement is made pursuant to
all of the provisions of the Plan, which is incorporated herein by this
reference, and is intended, and shall be interpreted in a manner, to comply
therewith. In the event of any conflict between the provisions of this Award
Agreement and the provisions of the Plan, the provisions of the Plan shall
govern.
7.    No Rights to Continuation of Employment. Nothing in the Plan or this Award
Agreement shall confer upon the Executive any right to continue in the employ of
the Company or any Affiliate thereof or shall interfere with or restrict the
right of the Company or its Affiliates to terminate the Executive’s employment
any time for any reason whatsoever, with or without cause.
8.    Tax Withholding. The Company shall be entitled to require a cash payment
by or on behalf of the Executive and/or to deduct from the shares of Common
Stock otherwise issuable hereunder or other compensation payable to the
Executive the amount of any federal, state or local withholding taxes in respect
of the Option, its exercise or any payment or transfer under or with respect to
the Option, in each case in accordance with the terms of the Plan.
9.    Governing Law. This Award Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with the internal laws, and not
the laws pertaining to conflicts or choices of laws, of the State of Maryland
applicable to agreements made and to be performed wholly within the State of
Maryland.


2



--------------------------------------------------------------------------------





10.    Award Agreement Binding on Successors. The terms of this Award Agreement
shall be binding upon the Executive and upon the Executive’s heirs, executors,
administrators, personal representatives, transferees, assignees and successors
in interest, and upon the Company and its successors and assignees, subject to
the terms of the Plan.
11.    No Assignment. Notwithstanding anything to the contrary in this Award
Agreement, neither this Award Agreement nor any rights granted herein shall be
assignable by the Executive.
12.    Necessary Acts. The Executive hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Award Agreement, including but not limited to all acts
and documents related to compliance with federal and/or state securities and/or
tax laws.
13.    Severability. Should any provision of this Award Agreement be held by a
court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
Award Agreement, the balance of which shall continue to be binding upon the
parties hereto with any such modification (if any) to become a part hereof and
treated as though contained in this original Award Agreement. Moreover, if one
or more of the provisions contained in this Award Agreement shall for any reason
be held to be excessively broad as to scope, activity, subject or otherwise so
as to be unenforceable, in lieu of severing such unenforceable provision, such
provision or provisions shall be construed by the appropriate judicial body by
limiting or reducing it or them, so as to be enforceable to the maximum extent
compatible with the applicable law as it shall then appear, and such
determination by such judicial body shall not affect the enforceability of such
provisions or provisions in any other jurisdiction.
14.    Entire Agreement. This Award Agreement and the Plan contain the entire
agreement and understanding among the parties as to the subject matter hereof,
and supersede any other agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof.
15.    Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.
16.    Counterparts; Electronic Signature. This Award Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original
and all of which together shall be deemed to be one and the same instrument. The
Executive’s electronic signature of this Award Agreement shall have the same
validity and effect as a signature affixed by the Executive’s hand.
17.    Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.
18.    Set-Off. The Executive hereby acknowledges and agrees, without limiting
the rights of the Company or any Affiliate thereof otherwise available at law or
in equity, that, to


3



--------------------------------------------------------------------------------





the extent permitted by law, any amount due to the Executive under this Award
Agreement may be reduced by, and set-off against, any or all amounts or other
consideration payable by the Executive to the Company or any of its Affiliates
under any other agreement or arrangement between the Executive and the Company
or any of its Affiliates; provided that any such set-off does not result in a
penalty under Section 409A of the Code.
(a)    [Signature Page Follows]


4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date set forth above.


DRIVE SHACK INC.
By                        

Print Name:                    

Title:                        


DAVID M. HAMMARLEY
Signature                     
Print Name:                     














[Signature Page to Executive Non-Qualified Stock Option Award Agreement]


5

